FILED ENTERED

RECEIVED
LOGGED Case 1:20-cr-00065-CCB Document 2 Filed 02/05/20 Page 1 of 4

FEB 05 2020 20-0394 apc

——
—_—ae

 

AT BALTIMORE
R
LER US OSIRIS A VET IN SUPPORT OF COMPLAINT AND ARREST WARRANT

BY ;
I, Colleen Daly, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”), being duly sworn, depose and state as follows:
INTRODUCTION

l. This Affidavit is submitted in support of a criminal complaint and arrest warrant
charging Jesse MEARS with possession of a firearm by a prohibited person in violation of 18
U.S.C. § 922(g).

2. | Tam a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (“ATF”). I am “an investigative or law enforcement officer” of the United States
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the
United States who is empowered by law to conduct investigations of, and to make arrests for, the
offenses enumerated in offenses enumerated in 18 U.S.C. § 2516. Specifically, I am a Special
Agent with the ATF and have been so employed since 2017. I attended the Department of
Homeland Security’s Criminal Investigator Training Program and ATF’s Special Agent Basic
Training for a combined period of 26 weeks. I am currently assigned to the Baltimore Field
Division, Group II, a group charged with investigating controlled substance and firearm violations
in and around Baltimore, Maryland.

3. As a Special Agent I participated in numerous investigations concerning the illegal
possession of firearms, controlled substance laws, and the commission of violent crimes. I
received specialized training and personally participated in various types of investigative activities,
including, but not limited to: (a) physical surveillance; (b) the debriefing of defendants, witnesses,
informants, and other individuals who have knowledge of firearms and controlled substance laws;

(c) code words and phrases used by criminals when referencing firearms and narcotics; (c)
Case 1:20-cr-00065-CCB Document 2 Filed 02/05/20 Page 2 of 4

undercover operations: (d) the execution of search warrants; (e) electronic surveillance through
the use of pen registers and trap and trace devices; and (f) the handling and maintenance of
evidence.

4. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause for the issuance of an arrest warrant, | have not included every detail of every
aspect of the investigation. Rather, I have set forth only those facts that I believe are necessary to
establish probable cause. I have not, however, excluded any information known to me that would
defeat a determination of probable cause. The information contained in this Affidavit is based upon
my personal knowledge, my review of documents and other evidence, and my conversations with
other law enforcement officers and other individuals. All conversations and statements described
in this Affidavit are related in substance and in part unless otherwise indicated.

PROBABLE CAUSE

5, On September 7, 2019, Baltimore Police Department (BPD) Officer’s conducted a
car stop in the 5300 block of Reisterstown Road, Baltimore, Maryland. Prior to the car stop the
front seat passenger was observed moving his body and making furtive movements to his right
side. As officers approached, they could smell air fresheners as well as marijuana.

6. During the car stop, the passenger was identified as Jesse MEARS. Officers
observed that MEARS avoided eye contact, appeared nervous and that he was breathing rapidly.
While registration and identification information were being checked, an officer asked MEARS if
he had been smoking marijuana; MEARS replied “no.” However, officers observed MEARS’ -
breathing continued to increase and he continued to move his hands about and look to the right
side of the front seat. Based on these observations, the officers believed that MEARS was

attempting to conceal a firearm.

2 of 4
Case 1:20-cr-00065-CCB Document 2 Filed 02/05/20 Page 3.0f 4

7. Officers asked MEARS to exit the vehicle and while searching the vehicle, officers
felt a gun in a purse on the passenger floorboard, next to MEARS. The driver, Keyona Wallace
denied ownership of the purse, although paperwork was found in the purse with her name. In the
purse, the officers recovered a loaded Taurus PT111 Millennium G2 9mm Luger pistol semi-
automatic serial number TIT03738. Also recovered in the front passenger side door was a pink
sock containing 3 .25 caliber cartridges.

8. Additionally, DNA analysis confirmed a DNA profile consistent of at least three
matches to include Wallace and MEARS on the handgun and magazine.

9. At the time of his possession of the firearm, MEARS had been previously convicted
of a crime punishable by imprisonment for a term exceeding one year and his civil rights had not
been restored. Moreover, MEARS was aware of this prior conviction based on his 2012 conviction
for distribution of controlled dangerous substances in which he was sentenced to five years of
incarceration which was suspended. MEARS later violated that probation and was sentenced to
four years and 11 months.

10. A check of the Taurus PT111 Millennium G2 9mm Luger pistol semi-automatic
serial number TIT03738 revealed that the firearm was not manufactured in the state of Maryland
and thus traveled in interstate and/or foreign commerce prior to its recovery in Maryland. Your
Affiant believes based’on her training and observations that the weapon is capable of expelling a
projectile by the action of an explosive, or is designed or may be readily converted to do so, or
contains the frame or receiver of such a weapon and therefore is a firearm as it defined under

federal law.

3 of 4
Case 1:20-cr-00065-CCB Document 2 Filed 02/05/20 Page 4 of 4
20-0394 ADC
CONCLUSION
UL: Therefore, based on the facts set forth above, your affiant believes there is probable
cause to believe that MEARS possessed firearms, while being a prohibited person, on September

7, 2019, in the District of Maryland, in violation of 18 U.S.C. § 922 (g).

U_CDay

Colleen Daly
Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

Sworn to before me this S day of February, 2020.

Honorable A. David*Copperthite

United States Magistrate Judge

4 of 4
